Title: To Thomas Jefferson from James Monroe, 10 May 1824
From: Monroe, James
To: Jefferson, Thomas


Dear Sir–
Washington
May 10. 1824
Mr Sullivan who will have the pleasure to present you this letter, intending to visit the upper part of our State, & particularly the university, having expressd a desire to be made known to you, I give him with pleasure this introduction. He is the son of govr Sullivan of Massachusetts with whom you were probably acquainted. With great respect & sincere regard I am dear Sir your friend—James Monroe